                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION



KENNETH COLVIN, JR. #192744 and
GEORGE BETTS #145197,

                  Plaintiffs,                                              Case No. 2:16-CV-202
v.
                                                                           HON. GORDON J. QUIST
DUNCAN MACLAREN, et al.,

                  Defendants.
                                               /


                   ORDER ADOPTING REPORT AND RECOMMENDATION

         On October 1, 2018, Magistrate Judge Greeley issued a Report and Recommendation (R &

R) recommending that the Court deny Plaintiff Colvin’s motion for summary judgment against

Defendants MacLaren and Daley on Colvin’s retaliation claim. (ECF No. 41.) After reviewing

Colvin’s arguments, the magistrate judge concluded that genuine issues of material fact remained

as to whether Plaintiffs were transferred in retaliation for performing their duties as block

representatives and filing grievances and whether the timing and manner in which Plaintiffs were

transferred—being handcuffed, transferred on short notice, and not permitted to pack their

property—were due to unlawful retaliation. (ECF No. 71 at PageID.555.)

         Plaintiff Colvin has filed a timely Objection to the R & R, arguing that the magistrate judge

erred in denying Colvin’s motion for summary judgment.1

         Pursuant to 28 U.S.C. § 636(b), upon receiving an objection to a report and recommendation,

the district judge “shall make a de novo determination of those portions of the report or specified


         1
         Although Colvin states that he is objecting on behalf of his co-Plaintiff, Betts, as well, a prisoner may not sign
documents on behalf of another prisoner in federal court. See Fed. R. Civ. P. 11(a); Currie-Lamar v. Stephenson, No.
18-cv-11663, 2018 WL 3222797, at *2 (E.D. Mich. July 2, 2018).
proposed findings or recommendations to which objection is made.” After conducting a de novo

review of the R & R, Plaintiff Colvin’s Objection, and the pertinent portions of the record, the Court

concludes that the R & R should be adopted.

          Where, as here, the party with the burden of proof moves for summary judgment, “a

substantially higher hurdle must be surpassed.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002)

(internal quotation marks omitted). That is, a moving party with the burden of persuasion at

trial—in this case, Colvin—“must show that the record contains evidence satisfying the burden of

persuasion and that the evidence is so powerful that no reasonable jury would be free to disbelieve

it.” Id. (internal quotation marks omitted). In the Court’s judgment, Colvin has not met this burden.

          Colvin first objects that the magistrate erred in denying his motion because Defendants

offered only “conclusory” reasons for their actions without specific facts explaining, for example,

why Plaintiffs presented a security threat. Colvin further argues that Defendants responded with

inadmissible hearsay, rather than evidence that would suffice to create a genuine issue of fact for

trial. Finally, Colvin notes that the magistrate judge failed to consider that Defendant MacLaren did

not mention in his response to Colvin’s Step II grievance appeal that Plaintiffs posed a security

threat.

          While Colvin is correct that Defendants did not present affidavits or declarations to support

their response to Colvin’s motion, they did cite Defendant MacLaren’s answers under oath to

Colvin’s first set of interrogatories as support that Plaintiffs’ transfer was motivated by security

concerns. (ECF No. 48 at PageID.474 (citing ECF No. 34-1 at PageID.387–88).) Such evidence

is competent to defeat a motion for summary judgment. See Clemons v. Shelby Cnty. Bd. of Educ.,

No. 3:15-CV-552-GNS-DW, 2018 WL 1476678, at *13 n.24 (W.D. Ky. Mar. 26, 2018) (“Verified

or sworn pleadings are competent summary judgment evidence; unverified answers to


                                                   2
interrogatories and interrogatories not based on personal knowledge are not.” (internal quotation

marks omitted)). Colvin’s argument, essentially, is that Defendants’ lack of specificity about why

they considered Plaintiffs security threats mandates summary judgment. However, the lack of

specifics is not a basis for judgment in favor of Plaintiffs, particularly since a “[d]efendant’s

motivation and intent are clearly jury issues.” Sweeney v. Corr. Med. Servs., Inc., No. 04-40284,

2007 WL 1005962, at *8 (E.D. Mich. Mar. 30, 2007); see also Ctr. for Bio-Ethical Reform v. City

of Springboro, 477 F.3d 807, 824–25 (6th Cir. 2007) (the issue of a defendant’s retaliatory intent

“presents very squarely a factual question inappropriate for resolution on summary judgment”).

Thus, the magistrate judge did not err in concluding that Defendants presented proper and sufficient

evidence to defeat Colvin’s motion.

       Colvin also argues that the magistrate judge erred in concluding that a genuine issue of

material fact remains for trial because Defendants’ reasons for transferring Plaintiffs do not hold up

in light of all of the surrounding circumstances. Colvin’s arguments, however, present issues of fact

and credibility for the jury, not an issue of law for the Court. Of course, on summary judgment, a

court may not “weigh the evidence,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct.

2505, 2511 (1986), or make credibility determinations. See Centra, Inc. v. Estrin, 538 F.3d 402, 412

(6th Cir. 2008) (noting that in ruling on summary judgment “[i]t is an error for the district court to

resolve credibility issues against the nonmovant”).       As noted above, Defendants’ intent in

transferring Plaintiffs is a factual question for the jury. Colvin’s second objection is thus also

overruled.

       Therefore,




                                                  3
       IT IS HEREBY ORDERED that the October 1, 2018, Report and Recommendation (ECF

No. 71) is ADOPTED as the Opinion of the Court, and Plaintiff Colvin’s Objection (ECF No. 74)

is OVERRULED.

       IT IS FURTHER ORDERED that Plaintiff Colvin’s motion for summary judgment (ECF

No. 41) is DENIED.


Dated: November 29, 2018                                /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             4
